In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). The evidence adduced at trial supported a finding that the defendant was not actively induced and was predisposed to commit the offense charged (see People v Gordon, 72 AD3d 841, 842 [2010]; People v Wicht, 48 AD3d 491 [2008]; People v Castro, 299 AD2d 557 [2002]). Dillon, J.E, Balkin, Leventhal and Belen, JJ., concur.